       Case 1:19-cv-00705-KG-JFR Document 38 Filed 02/05/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

BRYANT LAWRENCE RAY and
MARILYN RAY,
                                                                      No. CIV 19-705 KG/JFR
               Plaintiffs,
       v.

THE UNITED STATES OF AMERICA,

               Defendant.

                     NOTICE OF EXTENSION OF REPLY DEADLINE

       Pursuant to D.N.M.LR-Civ 7.4(a), Plaintiffs hereby provide notice that the parties have

agreed to an extension of time for Plaintiffs to file their Reply in Support of Plaintiff’s Motion

for Partial Summary Judgment (Doc. 35). Plaintiffs will file their reply brief no later than

Friday, February 12, 2021.



                                                       Respectfully submitted,


                                              by:      /s/ Joseph M. Romero
                                                       Joseph M. Romero, Esq.
                                                       Attorney at Law
                                                       P.O. Box 27579
                                                       Albuquerque, NM 87125
                                                       (505) 433-1642
                                                       joe@romerolawnm.com

I certify that a true copy of the foregoing pleading
was filed and served upon opposing counsel via
CM/ECF on the 5th day of February, 2021.

By:    /s/Joseph M. Romero
       Attorney for Plaintiffs
